Exhibit 10.5

BOARD OBSERVATION AGREEMENT

This Board Observation Agreement (this “Agreement”), dated August 25, 2018, is
entered into by and among EnCap Energy Capital Fund VIII, L.P., a Texas limited
partnership (“EnCap VIII”), EnCap Energy Capital Fund VIII Co-Investors, L.P., a
Texas limited partnership (“EnCap VIII Co-Invest”), EnCap Energy Capital Fund
IX, L.P., a Texas limited partnership (“EnCap IX” and, together with EnCap VIII
and EnCap VIII Co-Invest, the “Holders”), and Eclipse Resources Corporation, a
Delaware corporation (the “Company”). Each of the Holders and the Company are
referred to in this Agreement individually as a “Party” and collectively as the
“Parties.” Capitalized terms used but not defined in this Agreement shall have
the meaning given to such terms in the Merger Agreement (as defined below).

WHEREAS, the Company intends to enter into an Agreement and Plan of Merger (the
“Merger Agreement”) by and among the Company, Everest Merger Sub Inc., a
Delaware corporation and wholly owned subsidiary of the Company (“Merger Sub”),
and Blue Ridge Mountain Resources, Inc., a Delaware corporation (“Blue Ridge”);
and

WHEREAS, pursuant to the Merger Agreement, subject to the terms and conditions
set forth therein, Merger Sub will merge with and into Blue Ridge (the
“Merger”), with Blue Ridge surviving the Merger as a wholly owned subsidiary of
the Company, and, upon consummation of the Merger each share of Blue Ridge’s
common stock, par value $0.01 per share, issued and outstanding immediately
prior to the time the Merger becomes effective (the “Effective Time”) will be
converted into the right to receive from the Company a number of validly issued,
fully-paid, and nonassessable shares of common stock, par value $0.01 per share,
of the Company (the “Company Common Stock”) equal to the Exchange Ratio;

WHEREAS, at the Effective Time, the Holders will collectively own approximately
33% of the issued and outstanding Company Common Stock; and

WHEREAS, in connection with the consummation of the Merger, the Holders and the
Company wish to set forth certain understandings among the Parties, including
with respect to certain corporate governance matters.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:

ARTICLE I

BOARD OBSERVER

Section 1.01 Appointment of Board Observer. From and after the Effective Time,
and for so long as the Holders and their Affiliates collectively beneficially
own (directly or indirectly) at least 20% of the issued and outstanding Company
Common Stock (after giving effect to any stock split, stock dividend or other
recapitalization), the Holders shall be entitled to appoint, in the Holders’
sole discretion and by delivery of written notice to the Company (identifying
such individuals by name, title and employer), up to two individuals to act in
the role of a non-voting observer (each a “Board Observer” and together the
“Board Observers”) to the Board of Directors of the Company (the “Board”). The
Board Observers shall be individuals who



--------------------------------------------------------------------------------

are officers or employees of EnCap Investments L.P. or an Affiliate thereof. The
Holders shall promptly notify the Company in writing if any Board Observer is no
longer qualified to serve as a Board Observer hereunder.

Section 1.02 Rights of Board Observer.

(a) The Board Observers shall have the right to attend all meetings (including
telephonically) of the Board, and the Company shall give the Board Observers
copies of all notices, minutes, consents and other materials that it provides to
the full Board (“Board Material”).

(b) Notwithstanding the foregoing, the Company reserves the right to withhold
any information and to exclude the Board Observers from any meeting or portion
thereof if (i) access to such information or attendance at such meeting could
adversely affect the attorney-client privilege between the Company and its
counsel, serve to waive the work product doctrine or any other similarly
protective privilege or doctrine, or result in disclosure of trade secrets or a
breach of any contractual obligation of confidentiality binding on the Company
or any of its Subsidiaries, or (ii) there exists, with respect to the subject
matter of such information or meeting or portion thereof, an actual or potential
conflict of interest between the Company and the Holders, the Board Observers or
any of their Affiliates, in each case as determined by, and upon the affirmative
vote of, a majority of the members of the Board not affiliated with any Holder
or Board Observer, acting in good faith.

(c) Neither the presence of the Board Observers at all or at any part of a
meeting of the Board, nor the disclosure to the Board Observers of any
confidential information, specifically including any
material non-public information, shall provide the Board Observers with a right
to require the Company to disclose publicly any information acquired by such
Board Observers in their capacity as such.

(d) For the avoidance of doubt, the Board Observers (i) shall not be permitted
to vote at any meeting of the Board or be counted for purposes of determining
whether there is a sufficient quorum for the Board to conduct its business,
(ii) shall have the right to attend meetings of, and to receive Board Material
provided to, only the full Board and not any committee of the Board and
(iii) shall not be entitled to attend or be present during any part of any
meeting of the Board during which the Board or any members thereof are meeting
in executive session, unless permitted by affirmative vote of a majority of the
members of the Board not affiliated with any Holder or Board Observer, acting in
good faith.

(e) The Board Observers shall not be entitled to any compensation from the
Company related to their acting as Board Observers or to reimbursement from the
Company of expenses incurred by them in attending meetings of the Board.

Section 1.03 Cessation of Observation Rights.

(a) The Board Observers shall cease to have any rights hereunder automatically
on the date that the Holders no longer have the right to designate Board
Observers pursuant to this Agreement.

 

2



--------------------------------------------------------------------------------

(b) The Board Observers may be removed or replaced by the Holders at any time
and for any reason upon written notice from the Holders to the Company (which
notice shall identify any replacement Board Observers by name, title and
employer). If any Board Observer ceases to serve as an observer to the Board by
reason of death, disability, resignation, removal or other cessation, the role
shall be filled in the sole discretion of the Holders (by a similar notice in
writing to the Company).

ARTICLE II

CONFIDENTIALITY

Section 2.01 Treatment of Confidential Information. To the extent that any
information obtained by the Board Observers from the Company or its Subsidiaries
(or any director, officer, employee or agent thereof) is Confidential
Information (as defined below), the Holders shall, and shall cause their
Affiliates and Representatives and the Board Observers to, treat any such
Confidential Information as confidential in accordance with the terms and
conditions set forth in this Article II.

Section 2.02 Definition of Confidential Information. As used in this Agreement,
“Confidential Information” means any and all information or data concerning the
Company or its Affiliates, whether in oral, visual, written, electronic or other
form, which is disclosed to a Board Observer in his or her role as a
Board Observer by the Company, any of its Subsidiaries or any of their
respective Representatives (including all Board Material that is non-public
information), together with all information discerned from, based on or relating
to any of the foregoing which may be prepared or created by the Board Observer,
the Holders, any of their respective Affiliates or any of their respective
Representatives; provided, however, that “Confidential Information” shall not
include information that:

(a) is or becomes generally available to the public other than as a result of
disclosure of such information by the Board Observer, the Holders, any of their
respective Affiliates or any of their respective Representatives;

(b) is independently developed by the Board Observer, the Holders, any of their
respective Affiliates or any of their respective Representatives, without use of
Confidential Information provided by the Company, any of its Subsidiaries or of
their respective Representatives);

(c) becomes available to the recipient of such information at any time on a
non-confidential basis from a third party that is not, to the recipient’s
knowledge, prohibited from disclosing such information to the Board Observer,
the Holders, any of their respective Affiliates or any of their respective
Representatives, by any contractual, legal or fiduciary obligation to the
Company or its Affiliates; or

(d) was known by the Holders, any of their Affiliates, or the Board
Observer prior to receipt from the Company, any of its Subsidiaries or any of
their respective Representatives.

Section 2.03 Non-Disclosure Obligation. The Holders shall, and shall cause their
respective Affiliates and Representatives and the Board Observers (during the
period of time they are serving in such role and thereafter) to (a) retain all
Confidential Information in strict

 

3



--------------------------------------------------------------------------------

confidence; (b) not release or disclose Confidential Information in any manner
to any other Person (other than disclosures to the Holders, their Affiliates or
Representatives who (i) have a need to know such information; and (ii) are
informed of its confidential nature); and (c) use the Confidential Information
solely in connection with (i) the Holders’ and the Board Observers’ rights
hereunder, or (ii) pursuant to the direction of the Holders, monitoring,
reviewing and analyzing the Holders’ investment in the Company and not for any
other purpose; provided, however, that the foregoing shall not apply to the
extent the Holders, their Affiliates or Representatives or the Board Observers
are compelled to disclose Confidential Information by judicial or administrative
process or, on the advice of its outside counsel, by requirements of
law; provided, further, however, that, if legally permissible, prior prompt
written notice of such disclosure shall be given to the Company so that the
Company may take action, at its sole expense, to prevent such disclosure and any
such disclosure is limited only to that portion of the Confidential Information
which such Person is compelled to disclose.

ARTICLE III

MISCELLANEOUS

Section 3.01 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same agreement.

Section 3.02 Binding Effect. This Agreement shall be binding upon the Company,
each of the Holders and their respective successors and permitted assigns.
Except as expressly provided in this Agreement, this Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
Parties to this Agreement and their respective successors and permitted assigns.

Section 3.03 Assignment. This Agreement and the rights and obligations hereunder
may not be assigned by any Party without the prior written consent of the other
Parties; provided, however, that the Holders may assign this Agreement and their
rights hereunder to any of their Affiliates who have agreed in writing, in form
and substance reasonably satisfactory to the Company, to be bound by the terms
of this Agreement; provided further, that no such assignment shall relieve any
Holder of its obligations under Article II of this Agreement.

Section 3.04 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law rules of such state.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

ENCAP ENERGY CAPITAL FUND VIII, L.P. By:   EnCap Equity Fund VIII GP, L.P.,  
its general partner By:   EnCap Investments L.P.,   its general partner By:  
EnCap Investments GP, L.L.C,   its general partner By:  

/s/ Robert L. Zorich

Name:  

Robert L. Zorich

Title:   Managing Partner ENCAP ENERGY CAPITAL FUND VIII CO-INVESTORS, L.P. By:
  EnCap Equity Fund VIII GP, L.P.,   its general partner By:   EnCap Investments
L.P.,   its general partner By:   EnCap Investments GP, L.L.C,   its general
partner By:  

/s/ Robert L. Zorich

Name:   Robert L. Zorich Title:   Managing Partner ENCAP ENERGY CAPITAL FUND IX,
L.P. By:   EnCap Equity Fund IX GP, L.P.,   its general partner By:   EnCap
Investments L.P.,   its general partner By:   EnCap Investments GP, L.L.C,   its
general partner By:  

/s/ Robert L. Zorich

Name:   Robert L. Zorich Title:   Managing Partner ECLIPSE RESOURCES CORPORATION
By:  

/s/ Benjamin W. Hulburt

Name:   Benjamin W. Hulburt Title:   Chairman, President and Chief Executive
Officer

 

[Signature Page to Board Observation Agreement]